Citation Nr: 1807243	
Decision Date: 02/05/18    Archive Date: 02/14/18

DOCKET NO.  14-31 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a left knee disorder. 

2.  Entitlement to service connection for a right knee disorder. 

3.  Entitlement to service connection for ischemic heart disease due to herbicide exposure. 

4.  Entitlement to service connection for prostate cancer due to herbicide exposure. 

5.  Entitlement to service connection for type II diabetes mellitus due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Oregon Department of Veteran Affairs


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

S.Wainaina, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from May 1959 to June 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Portland, Oregon.  He filed his claim for benefits in February 2011.

The Veteran testified before the undersigned Veteran's Law Judge in September 2017.  A copy of the hearing transcript is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of  entitlement to service connection for left knee and right knee disorders are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required on his part. 



FINDINGS OF FACT 

1.  The Veteran was exposed to herbicides during active service in Da Nang, Vietnam, and his ischemic heart disease is presumed to have been caused by that exposure. 

2.  The Veteran was exposed to herbicides during active service in Da Nang, Vietnam, and his prostate cancer is presumed to have been caused by that exposure. 

3.  The Veteran was exposed to herbicides during active service in Da Nang, Vietnam, and his type II diabetes mellitus is presumed to have been caused by that exposure. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for ischemic heart disease have been met. 38 U.S.C.§§ 1110, 1112, 1116, 1137, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017). 

2.  The criteria for entitlement to service connection for prostate cancer have been met. 38 U.S.C. §§ 1110, 1112, 1116, 1137, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017). 

3.  The criteria for entitlement to service connection for  diabetes mellitus have been met. 38 U.S.C §§ 1110, 1112, 1116, 1137, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The Board is granting the claims decided herein, so further discussion of the VCAA is not merited. 

II. Service Connection - In General

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. §3.303(d). 

The United States Court of Appeals for the Federal Circuit has held that a three-element test must be satisfied in order to establish entitlement to service connection.  Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)). 

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease to include  ischemic heart disease, prostate cancer and type II diabetes mellitus, at any time after service, the veteran is entitled to service connection even though there is no record of such disease during service.  38 C.F.R. § 3.307, 3.309(e).  Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.§ 1116; 38 C.F.R. § 3.307.  

The Veteran testified at a Board hearing in September 2017 that he performed maintenance work on a plane in Da Nang, Vietnam, during service.  The Veteran's statements are consistent with his Military Occupational Service which was aircraft mechanic and is reflected in his DD Form 214.  In pertinent part, he was awarded the Armed Forces Expeditionary Medal for the Viet Nam Area of Operations, National Defense Service Medal, Republic of Vietnam Campaign Medal with Device and Navy Unit Commendation Ribbon for service with USS HANCOCK (VCA-19) and Attack Carrier Air Wing Twenty-One (VVW-21) in support of the United States National Policy while participating in combat operations in Southeast Asia.  The Board finds the Veteran to be credible in reporting his service on the ground in Vietnam to repair a plane..  In resolving reasonable doubt in the Veteran's favor, it is established he served in Vietnam.  Consequently it is presumed he was exposed to herbicides.

Ischemic Heart disease

The Veteran alleges his heart disease is related to herbicide exposure in service. Coronary artery disease is noted in a treatment note at the St. Charles Medical Center dated in January 2012. Coronary heart disease is a form of ischemic heart disease. 

Accordingly ischemic heart disease is presumed to be due to the Veteran's exposure to herbicides while serving in Vietnam.  38 C.F.R. 3.309.  All the necessary elements of service connection for ischemic heart disease based on herbicide exposure are met, and service connection for ischemic heart disease is granted.  

Prostate Cancer

The Veteran alleges that he has prostate cancer which is related to herbicide exposure in service. Prostate cancer is noted in a treatment note at the St. Charles Medical Center dated in January 2012.  

Accordingly prostate cancer is presumed to be due to the Veteran's exposure to herbicides while serving in Vietnam.  C.F.R. 3.309.  All the necessary elements of service connection for prostate cancer based on herbicide exposure are met, and service connection for prostate cancer is granted.

Type II Diabetes Mellitus

The Veteran alleges that he has type II diabetes mellitus which is related to herbicide exposure in service.  Diabetes mellitus is noted in treatment notes from the St. Charles Medical Center dated in January 2012 and May 2007.   

Accordingly, the Veteran's diabetes mellitus is presumed to be due to the Veteran's exposure to herbicides while serving in Vietnam.  38 C.F.R. 3.309.  All the necessary elements of service connection for diabetes mellitus are met, and service connection for type II diabetes mellitus is granted.  


ORDER

Service connection for ischemic heart disease is granted. 

Service connection for prostate cancer is granted. 

Service connection for type II diabetes mellitus is granted.


REMAND 

The Veteran served in Vietnam as an aircraft mechanic.  According to the record, the Veteran's service treatment records are not available. It's noted in the claims file that diligent efforts have been made to obtain the STR's, but the efforts have been unsuccessful.  The Veteran asserts that his right and left knee were injured in service.  He testified at the Board hearing his knee disabilities are a result of service.  The Board notes VA has a heightened duty to assist the Veteran in developing evidence to substantiate his claims.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The Board is of the opinion that a VA examination is necessary to determine the etiology of both his right knee and left knee disabilities. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA and non-VA treatment records. 

2.  Following completion of the above, the Veteran should be scheduled for an appropriate VA examination in order to determine the nature and etiology of any current left or right knee disorder. The claims folder must be made available to the examiner for review of pertinent documents therein and the examination report must reflect such a records review.  Any necessary tests/studies should be conducted.

A complete history should be obtained from the Veteran regarding his left and right knee disorder(s). 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) his left knee disorder is of service onset, to include as a result of in-service injury, or is otherwise related to service.  

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any right knee disorder is of service onset, to include as a result of in-service injury, or is otherwise related to service.  

A complete rationale should be provided for all opinions.

3.  Then, readjudicate the claims on appeal.  If a matter is not resolved to the Veteran's satisfaction, furnish the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


